Citation Nr: 1645423	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  10-29 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel  



INTRODUCTION

The Veteran served on active military duty from August 1980 to March 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for hepatitis C. 

The Veteran was scheduled for a Board hearing in April 2016.  However, he withdrew his hearing request in correspondence dated March 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board regrets further delay, but additional development is necessary to decide this claim.  

Initially, the Board notes that the Veteran's hepatitis C was successfully treated during the appeal period.  VA records from November 2009 show the Veteran's hepatitis C viral load was undetectable, consistent with a cure of the infection.  His treating physician advised that the test would be repeated in April 2010, and records from that time also indicate that the Veteran showed no evidence of the condition following completion of the treatment.  Nevertheless, the Veteran was diagnosed with the condition during the appeal period.  See May 2009 VA Treatment Record.  Therefore, for the purposes of service connection, the requirement of a "current" disability has been satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Veteran contends that he contracted his current hepatitis C during his military service.  He presents two incidents in the military that he says may have exposed him to hepatitis C.  First, he states that he was exposed to blood and fluid while working with a doctor, who was assisting an injured crew member.  Second, he asserts that he may have been exposed while receiving treatment or vaccination in the military.  The Veteran is not a medical professional and exposure to hepatitis C is not observable using the five senses.  However, he is competent to report exposure to blood and vaccinations. 

Where a medical opinion is necessary, the VA's duty to assist includes providing a medical examination and opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Because there was no examination and medical opinion obtained in this case, a remand is warranted to determine whether the Veteran's hepatitis C is related to his military service. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's hepatitis C. The Veteran's claims file must be made available to the examiner for review in connection with the examination.  The examiner must take a complete history from the Veteran.  All indicated tests and studies should be completed. 

Following the completion of the examination, the examiner should provide an opinion answering the following question:

Is the Veteran's hepatitis C (to include that previously diagnosed) at least as likely as not (50 percent or greater probability) etiologically related to his military service? 

The examiner's opinion must address the Veteran's lay statement regarding his exposure to hepatitis C, as well as his service treatment record and his medical records post military service.  

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

2. After completion of the above, please readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).






